     Case 1:17-cr-00090-DAD-SKO Document 82 Filed 12/08/20 Page 1 of 1


1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                  )      Case №: 1:17-CR-00090-1-NONE
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11    MARICELA HEREDIA,                          )
                                                 )
12                   Defendant.                  )
                                                 )
13
            The above named Defendant has, under oath, sworn or affirmed as to her financial
14
15   inability to employ counsel or has otherwise satisfied this Court that she is financially unable to

16   obtain counsel and wishes counsel be appointed to represent her. Therefore, in the interests of

17   justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
            IT IS HEREBY ORDERED that Jay A. Nelson be appointed to represent the above
19
     defendant in this case effective nunc pro tunc to November 4, 2020 for her Appeal and in place
20
     of panel attorney, James Homola.
21
22          This appointment shall remain in effect until further order of this court.

23
     IT IS SO ORDERED.
24
        Dated:     December 7, 2020
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28

                                                      -1-
